Smith, J.,
dissents in a memorandum as follows: I would reverse the conviction and remand for a new trial because the People failed to meet their affirmative obligation to provide the defense with Rosario material reflecting prior statements made by a prosecution witness. (CPL 240.45 [1] [a]; People v Rosario, 9 NY2d 286 [1961], cert denied 368 US 866 [1961]; People v Ranghelle, 69 NY2d 56 [1986].)
The defendant was convicted for the September 9, 1986 robbery at gunpoint of a taxicab driver. His sole contention on appeal is that failure of the People to provide his trial counsel with the District Attorney’s complaint room writeup sheet on this case constitutes per se reversible error. (People v Rosario, supra; People v Ranghelle, supra.)
The defendant contends, and the People do not dispute, that Police Officer Wesley Mason, to whom the complainant Linton Brown reported the crime, made statements to an Assistant *362District Attorney regarding what he had been told by Brown. It is these statements by the complainant Brown to Officer Mason which the defendant maintains are reflected in the writeup sheet. Such interview summaries, drawn from prior statements of witnesses to police officers, constitute Rosario material. (People v Consolazio, 40 NY2d 446, 453 [1976].)
At trial, upon conclusion of the court’s charge of the jury and prior to deliberations, defense counsel raised this Rosario claim in the following colloquy:
"the court: There was something I think one of you or both of you wanted to talk about.
"mr. marinaccio [defense counsel]: Yes, Judge, and it is with some reluctance I bring this up. There was an item of Rosario material, your Honor, that Mr. Cascione had indicated to me that he would provide me with * * *
"the court * * * go ahead.
"mr. marinaccio:—which he unfortunately neglected to provide to me, which I didn’t realize until just during the Court’s charge when I saw it on counsel’s table. And that is, the District Attorney’s Criminal Court file in this case which contains a writeup of a statement given by apparently Police Officer Mason to the Assistant District Attorney.
"That, I have reviewed that now, for the first time, and it did contain inconsistencies with his testimony and with the testimony of Mr. Brown concerning which defendant or which perpetrator did what and which perpetrator the defendant is. And quite frankly, Judge, I can’t say that I would not have used that had I been aware of it during my cross-examination of both Mr. Brown and Officer Mason and I’m saying that for the record because it has come to my attention.
"the court * * * How long have you had this folder in the courtroom?
"mr. cascione [Assistant District Attorney]: Every day, Judge.
"the court: It’s been sitting up there every day?
"mr. cascione: It’s been with me every day. * * * I vaguely recall a discussion with Mr. Marinaccio back before we started and I told him he was welcome to it and quite frankly I forgot about it. It would appear he forgot about it and it’s been here every day. Since it’s not something I as a matter of course usually turn over * * * because it’s in the nature of work product of the District Attorney’s office rather than something * * * that is a quote or attributed to anybody, but I would *363have [turned it over to] Mr. Marinaccio, had I not frankly forgotten and he failed to remind me. It’s not something we can do a lot about at this point.”
Brown testified that the robbery was committed by the defendant along with an unapprehended cohort, but that it was the defendant who first got into the taxicab, threatened him with a gun, took his money and watch and then forced him out of the taxicab. Officer Mason testified on cross-examination that Brown had told him that it was the unapprehended perpetrator who had taken his watch and money and who had forced him out of the taxicab. The writeup sheet, as set forth in the appellant’s brief and not contested by the People, includes a statement that the unapprehended perpetrator was the first to enter the taxicab and that it was the defendant who put a gun to Brown’s head and took money from Brown. Thus, the document reflects inconsistencies with the testimony of both Brown and Mason.
Nonetheless, this court need not engage in speculation as to how the document might have been utilized by the defense at trial. (People v Rosario, 9 NY2d, supra, at 289-290; People v Jones, 70 NY2d 547 [1987].)
Here, the delay in providing defense counsel with the document until after the court had begun to charge the jury is tantamount to a complete failure to deliver the item. "The failure constitutes per se error requiring that the conviction be reversed and a new trial ordered (see, People v Perez, 65 NY2d 154, 159-160 * * *).” (People v Ranghelle, 69 NY2d, supra, at 63; People v Jones, 70 NY2d, supra, at 553.) The fact that defense counsel may have had knowledge of or access to the document is of no moment. (People v Ranghelle, 69 NY2d, supra, at 64.)
It does not matter here whether the failure to turn over the material was deliberate or not. The point is that Rosario material must be turned over to the defendant and "[i]t matters not that the denial may have been inadvertent or immaterial.” (People v Jones, 70 NY2d 547, 553, supra.) Moreover, the good faith of the prosecution in attempting to deliver the material is not a basis for refusing to apply the Rosario rule. (People v Jones, supra; People v Ranghelle, 69 NY2d, supra, at 64.) Finally, the defendant has no burden to ask for Rosario material or to remind the prosecutor that it should be turned over.